Per Curiam.
Respondent was admitted to practice by this Court in 1989. He maintained a law office in the Village of Monticello, Sullivan County.
By decision dated July 9, 2009, respondent was suspended from the practice of law by this Court for a period of three years ([Matter of Gold, 64 AD3d 990 [2009]). He now applies for rein*1343statement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.E, Rose, Lahtinen, Stein and Egan Jr., JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.